Citation Nr: 0412140	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for right knee, status post partial lateral meniscectomy, 
currently rated as 10 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for multiple scars of the face, currently rated as 10 percent 
disabling.


INTRODUCTION

The veteran had active duty service from March 1992 to June 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in February 2003, and a 
substantive appeal was received in February 2003.  

The veteran was scheduled for a Board hearing in March 2004; 
however, he failed to report for the hearing.  



FINDINGS OF FACT

1.  The veteran's service connected right knee, status post 
partial lateral meniscectomy, is manifested by noncompensable 
limitation of motion with some loss of strength, coordination 
and fatigability.  

2.  The veteran's service-connected multiple scars of the 
face consist of two on the right side of his face, measuring 
10 and 11 centimeters in length, and one scar 10 centimeters 
long on the left side in the scalp in the lateral sides.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee, status post partial lateral meniscectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5259, 5260, 5261 
(2003).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
multiple scars of the face have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7804 (effective prior to and as of 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlements to assignment of a higher 
disability rating for the right knee, status post partial 
lateral meniscectomy, currently rated as 10 percent disabling 
and assignment of a higher disability rating for multiple 
scars of the face, currently rated as 10 percent disabling.  
The discussions in the rating decision, statement of the case 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a June 2002 
VCAA letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
 
The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Board notes that the June 2002 
VCAA letter was sent to the appellant prior to the September 
2002 rating decision from which the present appeal arises.  
The VCAA notice was therefore timely.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and a 
September 2002 VA examination.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected right knee disorder and 
facial scars warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  
Moreover, although the RO in an April 2003 Decision Review 
Officer (DRO) Decision increased the initial awards, 
assigning an evaluation of 10 percent for the right knee 
disorder from July 1, 2002, and 10 percent for the multiple 
scars of the face effective May 8, 2002, as higher 
evaluations are available for these conditions, and the 
veteran is presumed to seek the maximum available benefit for 
the disabilities, these claims for higher evaluations remain 
viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Right Knee

The veteran's service-connected right knee disorder has been 
rated by the RO under the provisions of Diagnostic Codes 5259 
and 5260.  The veteran is currently rated under 5259 at the 
maximum 10 percent level, so consideration will be given to 
the possibility of a higher rating under other applicable 
codes.  

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available rating under Code 
5260.  Under Code 5261, extension that is limited to 10 
degrees warrants a 10 percent rating and extension limited to 
15 degrees warrants a 20 percent rating.  Extension limited 
to 20 degrees warrants a 30 percent rating.  The Board notes 
that the normal range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Consideration has been 
given to a higher rating based on functional loss.  However, 
the April 2003 DRO Decision considered the veteran's minor 
loss of range of motion, together with some loss of strength, 
coordination and fatigability associated with the right knee 
and concluded that the overall impairment most closely 
approximates a 10 percent evaluation for his right knee.  
Thus, the Board finds that the 10 percent rating under 
Diagnostic Codes 5260 and 5261 is appropriate.  

In September 2002 the veteran was afforded a VA examination.  
Physical examination of the knees revealed that the veteran 
is short 5 degrees of extension compared bilaterally and has 
130 degrees of flexion bilaterally.  Strength is 5/5 for 
flexion and extension.  He has negative McMurray's click 
test, no instabilities to anterior, posterior, medial or 
lateral stressing.  The diagnosis was medial meniscus tear 
status post arthroscopy, with a minor loss of range of 
motion; he likely lost between 5 to 10 percent of his range 
of motion, strength, coordination, and fatigability 
associated with the right knee, medial meniscectomy, and 
subsequent loss of range of motion.  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's right knee 
disability does not warrant the next higher evaluation of 20 
percent.  The veteran is short 5 degrees of extension 
compared bilaterally and has 130 degrees of flexion 
bilaterally.  Diagnostic Code 5261 requires that that 
extension be limited to 15 degrees to warrant a 20 percent 
rating and Diagnostic Code 5260 dictates that flexion must be 
limited to 30 degrees to warrant a 20 percent rating.  

The veteran's knee disability is not productive of any 
recurrent subluxation, or lateral instability.  Therefore, a 
rating under Diagnostic Code 5257 is not appropriate.  

Based on the foregoing considerations of Diagnostic Codes 
5260 and 5261, the veteran would not be entitled to a higher 
rating than he is currently in receipt of.  Consideration has 
been given to assigning separate ratings under Diagnostic 
Code 5259 and Diagnostic Codes 5260 or 5261; however, to do 
so would violate the rule against pyramiding.  That is, it 
would result in evaluating the same manifestations of the 
veteran's right knee disability (i.e. minor limitation of 
motion with some weakness, incoordination and fatigability) 
under different diagnoses.  See 38 C.F.R. § 4.14.  

Multiple Facial Scars

The veteran's service-connected multiple facial scars have 
been rated by the RO under the provisions of Diagnostic Code 
7800.

Under the old diagnostic criteria, Diagnostic Code 7800 
provides a 10 percent evaluation for moderate, disfiguring 
scars of the head, face, or neck.  Scars of the head, face or 
neck which are severely disfiguring, especially if productive 
of a marked and unsightly deformity of the eyelids, lips, or 
auricles, warrant a 30 percent evaluation.  A 50 percent 
evaluation under Code 7800 requires disfiguring scars of the 
head, face or neck, with complete or exceptionally repugnant 
deformity of one side of the face or when there is marked or 
repugnant bilateral disfigurement.

Under the new criteria for skin disorders, Diagnostic Code 
7800, effective August 30, 2002, disfigurement of the head, 
face, or neck, warrants a 10 percent evaluation, with one 
characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with two or three 
characteristics of disfigurement.  Under Diagnostic Code 
7800, a 50 percent evaluation requires visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  An 80 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  It is also noted that 
consideration should be taken of unretouched color 
photographs when evaluating under these criteria.

After reviewing the evidence the Board finds that the 
criteria for the next higher rating of 30 percent under 
either the old or new versions of Diagnostic Code 7800 have 
not been met.  During the September 2002 VA examination the 
veteran reported that in service he sustained lacerations 
across his face during an altercation.  He has two on the 
right side of his face, measuring 10 and 11 centimeters in 
length and one on the left side in the scalp in the lateral 
sides which is 10 centimeters long.  He is tender to 
palpation about the two superior.  One superior and most 
lateral scars are tender to palpate but not painful.  There 
is no Tinel's with either just tender to palpation.  As noted 
above, under the old version of Diagnostic Code 7800, scars 
of the head, face, or neck, which are severely disfiguring, 
especially if productive of a marked and unsightly deformity 
of the eyelids, lips, or auricles, warrant a 30 percent 
evaluation.  Under the new version of Diagnostic Code 7800, a 
30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
two or three characteristics of disfigurement.  Thus, the 
veteran does not meet the next higher evaluation of 30 
percent under the old and new criteria for Diagnostic Code 
7800 as the evidence does not demonstrate that his scars are 
severely disfiguring or that he has tissue loss.  The RO in 
the April 2003 DRO decision granted the veteran the 10 
percent evaluation for his scars under the old version of 
Diagnostic Code 7800 because the veteran filed his claim in 
May 2002, which was prior to August 2002 when the new rating 
schedule criteria for scars became effective.  The veteran in 
his Form 9 Appeal claims that one of his scars on the right 
side of his head is at least one-quarter inch wide at its 
widest point and that 2 of his scars have elevation upon 
palpation.  The veteran's examination does not indicate this.  
Assuming the veteran's argument is accurate, under the new 
version of Diagnostic Code 7800 he would be entitled to a 10 
percent evaluation as a 10 percent evaluation is warranted 
when there is one characteristic of disfigurement of the 
head, face, or neck.  Given that the veteran already has been 
granted a 10 percent evaluation for his scars this matter 
does not need to be further addressed.  

The other applicable Code for the veteran's facial scars is 
Diagnostic Code 7804.  The old criteria for Diagnostic Code 
7804 provides a maximum 10 percent rating for superficial 
scars which are tender and painful on objective 
demonstration.  Under the new criteria for Diagnostic Code 
7804, effective August 30, 2002, a 10 percent rating is 
warranted for scars which are superficial and painful on 
examination; Note (1) to this Code indicates that a 
superficial scar is one not associated with underlying soft 
tissue damage.  As discussed above, while tenderness was 
noted during the veteran's examination, pain was not.  Thus, 
the veteran is not entitled to a 10 percent rating under the 
old or new version of Diagnostic Code 7804.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



